Citation Nr: 1721777	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of Veteran's death. 


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel









INTRODUCTION

The Veteran had active service from November 1942 to March 1946. He died in February 1995. The Appellant is claiming as the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2012, the Board remanded the appeal to the RO for additional development. In November 2016, the Board requested a Veterans Health Administration (VHA) examiner provide a medical opinion on an unresolved and complex medical matter in the case. As will be discussed below, the Board finds that its directives have been substantially complied with, and the matter has now been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran was initially represented by an attorney in this matter. However, in May 2017, after the issue was certified to the Board, the attorney notified the Board that he wished to withdraw his representation, and that the Veteran was notified of the withdrawal. The attorney asserted that the request for withdrawal was based on good cause, which included the mutual agreement between the Appellant and attorney. Therefore, in June 2017, the undersigned Veteran Law Judge granted the attorney's motion to withdraw. See 38 C.F.R. § 20.608(b)(2) (2016) (stating that a representative may not withdraw his or her representation of a veteran after the certification of the appeal to the Board absent a showing of good cause on motion). The Appellant has not appointed a new attorney, agent, or representative. Thus, she is unrepresented before the Board in her appeal.

In evaluating this case, the Board has reviewed the electronic file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1. The Veteran died in February 1995. The death certificate identified the immediate cause of death was leukemia-CML in crisis. No other cause of death or contributory cause of death was listed.

2. At the time of the Veteran's death he was service connected for varicose veins of the right leg at 10 percent, effective March 17, 1955, and a shell fragment wound of the right scapular region at 0 percent, effective March 17, 1955.

3. The cause of the Veteran's death is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 1310, 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist, and Stegall Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The United States Court of Appeals for Veterans Claims has held that proper VCAA notice for Dependency and Indemnity Compensation (DIC) claim must also include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The RO provided notice to the appellant in April 2009, prior to the initial adjudication of the claim. The RO provided additional notice letters to the appellant in March 2013 and May 2014, which informed the appellant of the information and evidence necessary to substantiate her claim, specifically including an explanation of the evidence and information required to substantiate the issue of DIC as required by Hupp and specifically requesting a clarification of opinion from Dr. M. B.. The appellant has received all essential notice and has had a meaningful opportunity to participate in the development of the claim. Subsequent to the March 2009 notice, the claim was readjudicated by the RO in an October 2011 Statement of the Case and a June 2015 Supplemental Statement of the Case. Despite the insufficiency in the timing of proper VCAA notice, the Board finds the defect to be harmless, non-prejudicial error. See Conway, 353 F.3d 1369. 

Regarding VA's duty to assist, the United States Court of Appeals for the Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death. Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim. 38 U.S.C.A. § 5103A (a)(1). However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim. Wood, 520 F.3d at 1348. 

In this case, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include military personnel records, post-service VA and private treatment records, the February 1995 death certificate, and lay statements and evidence from the Appellant. However, the Veteran's private treatment records from Dr. Z. S. M. (now Dr. B's office) have not been associated with the claims file. The RO documented their attempts to collect the Veteran's private treatment records, and in a March 2013 letter notified the Appellant of the unavailable records and requested that she submit any copies of records in her possession. Therefore, the Board finds that the RO has successfully assisted the Appellant in collecting all available records and lay statements and associated them with the record. 

Furthermore, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. See Green v. Derwinski, 1 Vet. App. 121 (1991). In this case, the Veteran underwent a VA examination in May 1955. Moreover, a VA opinion was provided in conjunction with the Appellant's claim in June 2015. When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The examiner reviewed the Veteran's history and provided an opinion supported by analysis of the significant facts of the case and medical knowledge. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008). 

However, the Board sought clarification of the June 2015 VA opinion, and requested an VHA medical opinion in November 2016. The request for a VHA medical opinion set-forth the Veteran's relevant medical and military history, noted the Appellant's assertions, and presented the previous medical opinions of record. The request for a VHA medical opinion directed the examiner to opine as to whether the Veteran's service-connected right leg varicose vein disability was a contributory cause of the Veteran's death in that it either contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. Accordingly, a VHA medical opinion was provided in January 2017. The examiner noted a review of the case and, together with medical and factual knowledge, provided an opinion as to the Veteran's cause of death in relation to the Veteran's service-connected right leg varicose veins. The appellant was provided with a copy of the opinion and an opportunity to respond in November 2016.  Thus, the Board finds that its directives have been substantially complied with, and the matter has now been properly returned to the Board for appellate consideration. See Stegall, 11 Vet. App. 268; Dyment v. West, 13 Vet. App. 141, 146-47. As such, the duty to assist has been satisfied.

As such, the RO has provided assistance to the appellant as required as indicated under the facts and circumstances in this case. The Appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield, 444 F.3d. 1328. Hence, no further notice or assistance to the Appellant is required to fulfill VA's duties to notify and assist in the development of the claim.

II. Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5. The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312(a). The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran. 38 C.F.R. § 3.312(a).

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one which contributed substantially or materially to cause of death, or aided or lent assistance to the production of death. See 38 C.F.R. § 3.312(c). A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause of death, that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309. Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence." See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous written by the Veteran during service than a subsequent assertion years later). In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). As such, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran died in February 1995. The Appellant is seeking service connection for the cause of the Veteran's death. At the time of the Veteran's death, he was service connected for varicose veins of the right leg at 10 percent, effective March 17, 1955, and a shell fragment wound of the right scapular region at 0 percent, effective March 17, 1955. No claims were pending at the time of the Veteran's death. The Appellant contends that the Veteran's service-connected varicose veins led to swelling and blood clots, which led to heart attacks, which brought about his death. Therefore, the Appellant asserts that the fact that the Veteran died of leukemia is incorrect, and that he died of multiple heart attacks caused by his service-connected varicose veins. 

The Veteran's death certificate lists the immediate cause of death as "leukemia-CML in crisis." No other cause of death or contributory cause of death is listed. Leukemia was not service connected at the time of the Veteran's death and a claim of service connection for leukemia was not pending at the time of the Veteran's death. Moreover, the Appellant does not argue that the Veteran's leukemia was incurred in or otherwise related to the Veteran's service. Therefore, the Board's analysis below only provides a discussion of whether the Veteran's varicose vein disability was a caused or contributed to the Veteran's death in that it either contributed substantially or materially to death.

After a review of all of the evidence of record, both lay and medical, the Board finds that the Veteran's cause of death is not etiologically related to his active service. 

The Veteran's service treatment records do not indicate varicose veins or any other abnormalities upon entrance. Service treatment record from November 1945 shows an episode of acute lumbar myositis for which he was recommended treating with a massage. Service treatment records appear otherwise silent for any related abnormalities or injuries.

The Veteran's claims file includes a private treatment record from D. A. B., M.D., dated March 1955, which states that the Veteran was partially disabled as result of pain in the dorsal lumbo sacro spine, pain in the right trapezius area of the left scapular area, and extensive varicosities of the right leg.

In an April 1955 statement, the Veteran noted that his varicose veins had become more severe and that he was "unable to perform any extra work," as his coworkers did, due to his disability. He continued, stating that "the only treatment I have been practicing is to stay off my feet as much as possible and elevating my right leg."

The Veteran was afforded a VA examination in May 1955. The examiner noted moderate varicose veins in the right leg above the knee with pain.
      
A private treatment record from M. H. S., M.D., dated August 1955, notes that he examined the Veteran's varicose veins and that he found that the Veteran had primary varicose veins involving the internal sapheno-femerol valve of the right leg, with the right sapheno-femerol valve incomplete. Dr. M. H. S. also concluded that there is no involvement of the deep veins of the right leg, and that the peripheral pulses and the oscillometric readings of both legs were normal, showing no involvement of the arterial circulation.

A record from private physician, M. B., M.D., dated May 2009, states that he treated the Veteran for leukemia, and that during that time, the disease and treatment had negative effects on his circulation, and he was bedridden and disabled due to a severe inoperable case of varicose veins of the lower extremities. Dr. M. B. further concluded that, "The direct cause of his disability was bilateral lower extremity varicosities." VA has since tried to obtain a clarification from Dr. M. B., but has not received a response.

In April 2012, the Board remanded this issue for further development and adjudication. Upon remand, the Board directed the RO to arrange for the claims file to be provided to a VA examiner to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's varicose vein disability caused or contributed to his leukemia and/or his death. Accordingly, in June 2015, a VA opinion was furnished. The examiner noted a review of the claims file, to include the lay and medical evidence of record, and indicated that an opinion was not able to be rendered at that time as to whether the Veteran's death is at least as likely as not (50 percent or great probability) caused by, or a result of the Veteran's varicose vein disability. However, the examiner further opined that the Veteran's leukemia is less likely than not (less than 50 percent) caused by, or as a result of the Veteran's varicose vein disability. The examiner provided rationale, stating that leukemia is cancer of the body's blood-forming tissues, including bone marrow and the lymphatic system, and that people with leukemia have bone marrow that produces abnormal white blood cells, which do not function properly. He continued, explaining that scientists do not understand the exact causes of leukemia, but that it seems to develop from a combination of genetic and environmental factors. Therefore, he concluded that since the etiology for leukemia is not well established, the varicose veins would not contribute to its development. 

As noted above, the Board requested a VHA medical opinion in November 2016. The request for a VHA medical opinion set-forth the Veteran's relevant medical and military history, noted the Appellant's assertions, and presented the previous medical opinions of record. A VHA medical opinion was furnished in January 2017, and the examiner noted a review of the case and, together with medical and factual knowledge, provided an opinion as to the Veteran's cause of death in relation to the Veteran's service-connected right leg varicose veins. The medical examiner opined as to the following:

"It is my opinion that the Veteran's leukemia was unrelated to the varicose veins. I also do not think that varicose veins cause heart attacks. The pathophysiology of myocardial infarction is well established, and varicose veins are not a cause. The death certificate states that the patient's Chronic Myelogenous Leukemia was the cause of death. There is no mention of heart disease or myocardial infarction. My opinion is that the cause of death is completely unrelated to the Veteran's service-connected varicose veins."

Based on the foregoing, the Board finds that the weight of the evidence is against finding a relationship between the Veteran's cause of death and his service-connected varicose veins of the right leg. Although the June 2015 VA examiner stated that he was not able to opine as to whether the Veteran's death is at least as likely as not (50 percent or great probability) caused by or a result of the Veteran's varicose vein disability, the examiner ultimately provided a rationale that explained that the Veteran's leukemia was less likely than not caused by or otherwise related to the Veteran's varicose vein disability. Similarly, the January 2017 VHA opinion found that the Veteran's cause of death was unrelated to the Veteran's varicose veins. Thus, taken together, the June 2015 VA and January 2017 VHA opinions of record demonstrate factual and medical knowledge of the case, and draw consistent conclusions that are well supported with medical evidence. Additionally, such opinions are provided by clinicians who have medical expertise. Thus, considering the VA and VHA opinions together, the Board affords such negative opinions great probative weight.

Insomuch as the Appellant has attempted to establish a nexus through her own lay assertions, the Board finds that although she is competent to note her observations of the Veteran's symptoms, the etiology of the Veteran's conditions falls outside the realm of common knowledge of a layperson. See Jandreau, 492 F.3d 1372, 1377 n.4. While the Appellant notes the Veteran's symptomatology of the Veteran's service-connected varicose veins, the Board credits the opinions and rationales of the VA and VHA examiners in finding that such condition was less likely than not a caused or contributed cause to the Veteran's cause of death. Therefore, while the Appellant is competent to report observations of symptoms, she are not competent to provide evidence or an opinion on the issue of causation. 

Furthermore, while the Board does make note of the medical opinion provided by Dr. M. B., the Board weighs the opinions offered and finds the VA and VHA opinions provided to be more probative than the opinion provided by Dr. M. B.. The VA and VHA examiners considered the medical and lay evidence of record, and sufficiently supported such findings with rationale and analysis. On the other hand, Dr. M. B.'s opinion does not specifically opine as to the Veteran's cause of death, and instead states that "[t]he direct cause of his disability was bilateral lower extremity varicosities." Moreover, Dr. M. B. did not provide evidence or rationale to support his assertion. 

Thus, based on the above, the Board finds that a preponderance of the evidence is against the Appellant's claim of service connection for the cause of the Veteran's death, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .


ORDER

Entitlement to service connection for cause of Veteran's death is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


